Citation Nr: 1125631	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-38 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a retained foreign body in the left hip.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  




FINDING OF FACT

A retained foreign body in the left hip was incurred during active duty service. 


CONCLUSION OF LAW

Service connection for a retained foreign body in the left hip is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a retained foreign body in his left hip as it was incurred during active duty service.  The Veteran has specifically contended that he sat on a sewing needle during service in 1976 and has experienced pain in the left and right hips since that time.  

Initially, the Board notes that service connection for a retained foreign body in the right hip was granted in a January 1997 rating decision, despite contemporaneous X-rays and medical findings that the foreign body was present in the Veteran's left hip.  Although there is currently no evidence of a foreign body in the right hip, the issue before the Board is entitlement to service connection for a retained foreign body in the left hip, and this decision is limited to consideration of that single issue.  

Service treatment records document multiple complaints of pain in the Veteran's right hip and a history of a retained needle fragment.  In May 1989, the Veteran complained of pain in his right hip of unknown etiology and was provided an orthopedic consultation where a diagnosis of possible bursitis was rendered.  In March 1994, he reported sitting on a needle while stationed in Germany, but X-rays (not specifying which hip) were negative.  Several months later, in October 1994, the Veteran again reported sitting on a needle in 1976, but could not remember if it was his left or right buttock that was affected.  X-rays (again, not specifying which hip) showed a retained needle in the medial buttock area.  He continued to undergo treatment for pain in the right hip associated with a needle fragment, and a history of a retained needle in the right hip was noted on the February 1996 report of medical history associated with the separation examination.  

Although service records are unclear as to which hip was affected by the retained needle fragment, the post-service record establishes the presence of a current foreign body in the left hip.  The Veteran was diagnosed with a retained foreign body in the left hip by the February 2010 VA contract examiner based on X-ray results.  The examiner also identified current residuals associated with the disability including pain and a limited ability to walk.  Similar findings were made by a VA examiner in October 1996, only a few months after the Veteran's discharge from active service, when the Veteran reported sitting on a needle with his left hip during service.  He brought a 1985 X-ray to the examination demonstrating that the needle had broken into two parts and was retained inside his left lower buttocks near the left hip.  The Board therefore finds that the first two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

The Veteran has also reported a continuity of symptomatology regarding his claimed disability.  He has contended that he continued to experience hip pain, both in the left and right hips, since the incident where he sat on a needle in service.  He is competent to report observable symptoms such as localized pain, and the Board finds his statements are credible in light of his consistent reported history of the disability both during and after service.  The record therefore establishes the presence of all elements necessary for establishing service connection and the claim for service connection for a retained foreign body in the left hip is granted.

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 


ORDER

Entitlement to service connection for a retained foreign body in the left hip is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


